DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings appear to be informal, containing hand written notes and being of generally poor quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1, line 9, --one or a plurality of—should be inserted after “the”.

              In claim 3, lines 3 and 4, “the dental implant surgical drill guide” should be –the one or a plurality of dental surgical drill guides--.
              In claim 5, line 2, “the lateral wings” has no prior antecedent basis.
              In claim 8, line 2, “the coronal aspect” should be –a coronal aspect--.
              In claim 9, line 2, --one or a plurality of—should be inserted after “the”.
              In claim 10, line 1, --one or a plurality of—should be inserted after “the” (second occurrence).
              In claim 11, line 1, --one or a plurality of—should be inserted after “said”.
              In claim 11, line 4, “the dental implant surgical drill guide” should be –the one or a plurality of dental surgical drill guides--.
               In claim 13, line 1, --one or more—should be inserted after “said”.
               In claim 14, line 1, --one or more—should be inserted after “said”.
               In claim 16, line 1, --one or a plurality of—should be inserted after “the” (second occurrence).
               In claim 16, lines 2 and 3, “the dental implant surgical drill guide” should be –the one or a plurality of dental surgical drill guides--.
               In claim 17, line 1, --one or more—should be inserted after “said”.
               In claim 19, line 1, --one or more—should be inserted after “the” (second occurrence).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


               Claims 1-11 and 16-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Conley 5989025 (cited by applicant).                    
               Regarding Claim 1, Conley discloses a dental implant surgical system (Figure 3) for a dental implant (Col. 2, lines 47 - 49) in a subject in need thereof, said system comprising a customized ridge augmentation matrix (46; Figure 3; Col. 5, lines 22 - 23) and one or a plurality of dental implant surgical drill guides (42; drill guide; Col. 5, line 21), wherein the customized ridge augmentation matrix (46; Figure 3; Col. 5, lines 22 - 23) is custom configured to the subject's anatomy prior to the surgical placement to provide space maintenance for the intraoral bone graft and wherein at least a portion of the customized ridge augmentation matrix (46; Figure 3; Col. 5, lines 22 - 23) comprises a plurality of porous openings (holding drill guides 42 and 52; Figure 3); wherein said one (42; Figure 3) or a plurality of dental implant surgical drill guides comprise a drill port that can receive and guide an implant osteotomy drill (Col. 3, lines 11 - 13); wherein the dental implant surgical drill! guides may be articulated with and stably retained by the customized ridge augmentation matrix (46; Figure 3; Col. 5, lines 22 - 23) in the subject (Col. 2, lines 51 - 63), and wherein each of said plurality of dental implant surgical drill guides (42 and 52; Figure 3) comprises a different diameter drill port (Figure 3) designed for sequential 
                      Regarding the recitation of “simultaneous surgical placement of an intraoral bone graft”, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the claim never positively recites an intraoral bone graft. As such, the system of Conley is fully capable of being used for the claimed use. 

                     Regarding Claim 2, Conley discloses the dental implant surgical system of claim 1 wherein said plurality of porous openings range in size from about 1.0 mm to about 9.0 mm in diameter (Col. 5, lines 26 - 32). 

                    Regarding Claim 3, Conley discloses the dental implant surgical system of claim 1 wherein one or more of said plurality of porous openings (holding drill guides 42 and 52; Figure 3) are selected from the group consisting of porous openings that can serve as points of articulation with the dental implant surgical drill guide, fixation screw ports (Col. 5, lines 28 - 31), bone graft fill ports, implant access ports, and nutrient ports.
                    Regarding Claim 4, Conley discloses the dental implant surgical system of claim 3 wherein said fixation screw ports (holding drill guides 42 and 52; Figure 3) are designed to receive screws (Col. 5, lines 28 - 31) for securing the customized ridge augmentation matrix to the subject's osseous anatomy. 


                    Regarding the recitation “said points of articulation are designed to receive pin-shaped projections on the dental implant surgical drill guide”, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In the present case, the openings set forth by Conley are fully capable of being used in a manner as claimed. 

                    Regarding Claim 7, Conley discloses the dental implant surgical system of claim 3 and further disclose said points of articulation (holding drill guides 42 and 52; Figure 3). 
                    Regarding the recitation “said points of articulation also serve as nutrient ports”, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In the present case, the openings set forth by Conley are fully capable of being used in a manner as claimed. 

                     Regarding Claim 8, Conley discloses the dental implant surgical system of claim 3 wherein said implant access ports (holding drill guides 42 and 52; Figure 3) are located at the coronal aspect of the customized ridge augmentation matrix (46; Figure 3). It is noted that the coronal aspect passes through drill guides 42 and 52 shown in Figure 3.

                    Regarding Claim 9, Conley discloses the dental imptant surgical system of claim 1 wherein the drill port of the dental implant surgical drill guides is about 2mm to about 7mm in diameter (Col. 4, lines 64 - 65; Col. 5, lines 26 - 32). 

                    Regarding Claim 10, Conley discloses the dental implant surgical system of claim 1 wherein the dental implant surgical drill guides are off-set programmed to a desired implant drill system (Col. 5, lines 25 - 27; Figure 3). 

                    Regarding Claim 11, Conley discloses the dental implant surgical system of claim 1 wherein said dental implant surgical drill guides (42 and 52; Figure 3) comprise an intaglio surface (outer surface comprising screw threads), and wherein one or more structural features (individual screw threads) of said intaglio surface are designed to physically engage and stably integrate the dental implant surgical drill guide (42 and 52; Figure 3) at one or more of said plurality of porous openings on said customized ridge augmentation matrix (Col. 5, lines 8 - 10). 

                    Regarding Claim 16, Conley discloses the dental implant surgical system of claim 1 wherein the dental implant surgical drill guides (42 and 52; Figure 3) comprise a margin around the dental implant surgical drill guide that conforms to the coronal contour of the customized ridge augmentation matrix to provide stable integration therewith (Col. 5, lines 28 - 31; Figure 3 shows the edges of the threads of drill guide 42 being about the contour of the stent 46 along the outer surface). 

                    Regarding Claim 17, Conley discloses the dental implant surgical system of claim 1 wherein said dental implant surgical drill guides (42 and 52; Figure 3) are custom configured to comprise one or 

                   Regarding Claim 18, Conley discloses the dental implant surgical system of claim 1 wherein the dental implant surgical system comprises one or more biocompatible materials (Col. 5, lines 1 - 3). 

                   Regarding Claim 19, Conley discloses the dental implant surgical system of claim 18 wherein the biocompatible material is selected from the group consisting of plastic (Col. 5, lines 1 - 3), titanium, zirconia, zirconium oxide, acrylic, and a combination or alloy thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conley in view of Abdelmadjid et al FR 3037945. (hereinafter Abdelmadjid) (cited by applicant). 

Abdelmadjid teaches an alloy for use in dental implants comprising TiGAIV4 and substructure grade zirconia (Page 4, "According to the invention, and to reach a complete melting of a mixture of metal powders and ceramics powders type stabilized zirconia (YSZ), the mixture is fused by a concentration of an energy source. Metal powders are pure titanium or an alloy of type TiGAIV4, the ceramics powders are of type/Zr/zirconia stabilized zirconia stabilized zirconia ZrO2/Y203 with a concentration of yttrium oxide; , the stabilized zirconia powder has a particle size less than 15 nm”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Conley by using the materials as discloed by Abdelmadjid, if one wished to increase the hardness and wear resistance of the dental implant surgical system (Abdelmadijid, Page 5, line 1). 


Allowable Subject Matter
Claims 12-15 and 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record, individually or in combination, does not teach or fairly suggest the dental implant surgical system of claim 11 wherein said one or more structural features of said intaglio surface comprise one or more pin-shaped projections designed to physically insert into said one or more of said plurality of porous openings on said customized ridge augmentation 
Regarding claims 13-15, these claims depend from claim 12, and therefore are allowable for at least the same reasons as claim 12. 
Regarding claim 22, the prior art of record, individually or in combination, does not teach or fairly suggest a method of simultaneously surgically placing one or more intraoral bone grafts and a dental implant in a subject in need thereof, said method comprising use of the dental implant surgical system of claim 1, and wherein said one or more intraoral bone grafts are placed through one or more of said plurality of porous openings. Conley is the closest prior art. While Conley discloses a plurality of porous openings, Conley teaches that these openings are for containing a screw or drill bit (Col. 5, lines 21 - 32). Furthermore, the matrix (46) of Conley is intended to be removed from a patient once a desired hole has been drilled. As such, it would not have been obvious to one having skill in the art to modify Conley to include placing one or more bone grafts through one or more of the plurality of porous openings. 
Regarding claims 23 and 24, these claims depend from claim 22, and therefore are allowable for at least the same reasons as claim 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772